w vl=i|l in this information to identify y9ur case. , "

Uniled States Bankruptcy Court for the D|STR|CT OF OREGON

ga%AB

 

§ Case number (/f/<no»vn):1

Chapter you are filing under:

h Chapter 7
ill chapman
n Chapter12

 

 

ZUI'BBEC ii Al‘iiQ=BB
LUDGEB.¢.,_..REC'G

l;lchapteria Pgl@~ _,@[Gii§dlé:i§thisis an
amended filing
Officia| Form 101
Vo|untary Petition for lndividua|s Filing for Bankruptcy 12/11

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
DebtorZ to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ldentify Yourself

 

 

1. Your full name

Write the name that is on your

About Debtor 1:

About Debtor 2 (Spouse On|y in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

 

government-issued picture M|CHAEL ,>
identification (for example F"St name F"St name
your driver’s license or
passpori). i\/liddle name |Vliddle name
Elring your picture BRAXTON
identification to your meeting La$f name '-"=ist name
With the trustee
Suffix (Sr., Jr., ll, |ll) Suffix (Sr., Jr., l|, lll)
2. All other names you
have used in the last 8 First name First name
years
include your married or M'ldd'€ name Midd'e name
maiden names
Last name Last name
First name First name
i\/liddle name Niiddle name
Last name Last name
‘ 3. On|y the last 4 digits of
- your Social Security XXX ` XX _ ---0 »--5 -7 --0 XXX _ XX _ -»- -- - --
number or federal OR on
individual Taxpayer 9
|dentification number 9 XX _ XX ____ ____ _____ ___ XX ~ XX -;____ ___ ___“_ __
(|TlN)
Officia| Forrn 101 Voluntary Petition for individuals Filing for Bankruptcy page t

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor 1

Firsl Name Middle Name

|\/|iCHAEL BRAXTON

Lusl Naiiie

Case number (/rlmown)

 

 

 

 

About Debtor 1:

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

sr Why you are choosing
this district to file for
bankruptcy

[] i have not used any business names or Ele.

EMPOWEMENT CL|NiC lNC

Business name

About Debtor 2 (Spouse On|y in a Joint Case):
|;l | have not used any business names or EINs.

Business name

 

BUSineSS name

__2:0;§882§5_ _ _
Ein ' w "_`"

Ei~r\i""

9452 SOUTHWEST IV|APLEWOOD DR|VE

Business name

H_

if Debtor 2 lives ata different address:

 

 

 

 

 

 

 

 

 

Number Street Number Street

F 56

TlGARD OR 97223

Ci'ly State Z|P Code City State ZiP Code
WASHINGTON COUNTY

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code City State ZlP Code
Check one: Check one:

m Over the last 180 days before nling this petition, |
have lived in this district longer than in any other
districtl »

E] | have another reason. Exp|ain.

<s@e 28 u.s.c. §1403.)

 

 

 

 

ij Over the last 180 days before filing this petition, i
have lived in this district longer than in any other
district

m i have another reason Explain`

(see 28 u.s.c‘ § 1408‘)

 

 

 

 

 

 

 

 

 

Ofnoia| Forrri 101

 

 

Voluntary Petition for individuals Filing for Bankruptcy

page 2

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor 1

 

7,

FiisiName

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

lVllCHAEL BRAXTON

Middle Name

Case number (iflmcwn)
Last Name

Tel| the Court About Your Bankruptcy case

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.

ill Chapter 7
[] Chapter 11
Cl Chapter 12

Cl Chapter 13

Cl l will pay the entire fee when l file my petition. Please check With the clerl<’s office in your
local court for more details about how you may pay. Typicelly, if you are paying the fee
yourself, you may pay with cash, cashier’s checi<, or money order. if your attorney is
submitting your payment on your beha|i, your attorney may pay with a credit card or check
with a pre-printed address

Cl l need to pay the fee in installments if you choose this option sign and attach the App//'cation
for Ind/'vidua/s to Pay The F)'/ing Fee in installments (Officia| Form 103A).

53 l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your iee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option you must fill out the App/icaf/on to Have the
Chapter 7 F/'Iing Fee l/i/aived (Ofiicia| Form 103B) and file it with your petition

 

 

 

 

 

 

 

 

 

 

9. Have you filed for LZ| NO
bankruptcy Withlh the _
last 8 years? m YeS. District When Case number
i\/ll\/l/ DD/YYYY
District VVhen Case number
l\/ll\/l/ DD/YYYY
District VVhen Case number
lVll\/l/ DD/YYYY
10. Are any bankruptcy M NO
cases pending or being
filed by a Spouse Who is \:l Yes. Debtor Relationship to you
not mmg mls ca_Se W'th District When Case number, if known
you, or by a business MM / DD /yYYY
partner7 or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
\ |\/ll\l| / DD /YYYY
11- DO _yOu renfvour Cl No. eo to line 12.
res'den°e? KZI Yes. Has your landlord obtained an eviction judgment against you?

Ofncia| Form 101

ill No. eo to line 12.
n Yes. Fili out /nitial StatementAboL/t an Eviction JudgmentAgainst You (Form 101A) and file it as
part of this bankruptcy petition

Voluntary Fetition for individuals Filing for Bankruptcy page 3

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor1 M|CHAEL BRAXTON Case number (l/lm¢.»wm

First Name lvliddie Name Last Nome

 

 

Report About Any Businesses ¥ou Own as a Sole Proprietor

 

12. Are you a sole proprietor m No_ 90 to part 40
of any fu|i~ or part-time m
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
lndividua|, and is not a
separate legal entity such as

acor oration, artnershi ,or
LLC_ p p p Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:
in Health Care Business (as defined in 11 U.S.C. § 101(27A))
a Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))
l;l Commodity Broker (as defined in 11 U.S'C. § 101(6))
m None of the above
13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your

B nkm tc Code and most recent balance sheet, statement of operations cash-flow statement and federal income tax return or if
ar: youpa Syma” business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? , , lzl No. | am not filing under Chapter 11,

For a dennition of small

business Cié‘be/'y 336 l;l No. l am iiling under Chapter 11, but l am NOT a small business debtor according to the dennition in
ll U‘S~C. § 101(519)~ the Bankruptcy Code.

m Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

 

14. Do you own or have any [Z| NO

roperty that poses or is
ap"eged to pose a threat l;.] Yes. VVhat is the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

VVhere is the property??

 

 

 

Number Street
City state zlP code
OfEcial Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 4

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

oebtor 1 |V|lCHAEL BRAXTON

First Name Middle Name

szst Narne

CaSS number (itlinownl

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

 

15. Teli the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a brienng about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one.'

g | received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certincate and the payment
plan, if any, that you developed with the agency.

l;l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

V\/ithin 14 days after you file this bankruptcy petition,
you l\/lUST die a copy of the certificate and payment
plan, if any.

m i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 130-day temporary waiver
of the requirement

`l`o ask for a 150-day temporary Waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing why
you were unable to obtain it before you died for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied With your reasons for not receiving a
briefing before you filed for bankruptcy

lfthe court is satisned with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along With a copy of the payment plan you
developed if any. lf you do not do so, your case
may be dismissed

Any extension of the 530-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C] l am not required to receive a briefing about
credit counseling because of:

[] incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

L.] Disabi|ity. i\/ly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court

Voluntary Petition for individuals Fi|ing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

[] | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a -
certificate of completion.

Within 14 days after you file this bankruptcy petition, 1
you iVlUST file a copy of the certificate and payment
pian, if any.

l;] l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 311-day temporary waiver
of the requirementl

To ask for a 319-day temporary waiver of the
requirementI attach a separate sheet explaining
what efforts you made to obtain the briefing why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisned With your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum 0f15
days.

m l am not required to receive a briefing about
credit counseling because of:

l;l lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

C.] Disability. iV|y physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so,

m Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
t motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtori MlCHAEL BRAXTON Case number <lrl<iwwm

First blame Middle Name Lasi Name

Answer These Questions for Reporting Purposes

 

 

_ 16a Are your debts primarily consumer debts? Consumer debts are defined in ii U.S.C, § 101(8)
15' What kmd °f debts do as "incurred by an individual primarily for a personal, family, or household purpose."

you have? ..
L`i No. soto line isb.
El Yes. soto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. eo to line iec.
E] Yes. Goio line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

 

17. Are you filing under
Chapter 7? l;l No. | am not ming under Chapter 7.

Do you estimate that after m Yes. l am filing under Chapter 7c Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and M NO
administrative expenses
are paid that funds will be 5 Y@S

available for distribution
to unsecured creditors?

is. How many creditors do m 1-49

you estimate that you [_“_] 50-99
°We? EJ 100~199
ill 200-999

 

19. How much do you `E-$B»$'EB¢SSG-
estimate your assets to [] $50,901_$100,000
be W°rth? . $100,001»$500,000

Ei saco,ooi-$i million

20. How much do you U $0-$50,000
estimate your liabilities [l $50,001-$100,000
to be? iii sioo,ooi-ssoo,oco

iii $500,001~$1 million
' Sign Be|ow

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

 

lfl have chosen to file under Chapter 7, l am aware that | may proceed, if eligible under Chapter 7, 11,12. or 13 of
title 11, l.lnited States Code. | understand the relief available under each chapter 7, and l choose to proceed under
Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptc case can result in fines up to $250, 000 or imprisonment for up to 20 years or both.

18 U.S.C.§§15,134i 1519 and 357'|
>< th x

  

 

Signature of Debfor l“ Signature of Debtor 2
Executed on "Q\ `\ |\ \Q'Ol §§ Executed on
/ DD /YYYV lvllvl / DD /YYYY
Ofiicia| Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 6

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debfor 1 N"CHAEL BRAXTON Case number (irknawn)

 

 

First Name Middie Name Lasl Name
For you if you are filing this The law allows you, as an individua|, to represent yourself in bankruptcy oourt, but you
bankrupny Withuf an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by .
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case The rules are very

need to fire this page_ technical, and a mistake or inaction may affect your rights For example your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit if that happens you could lose your right to file another
case, or you may lose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedulesl if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. Thejudge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfu|, and completel
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa| Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed ¥ou must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

l:\ No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that'if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

12 No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms'?
m No

n Yes. Naine of Person .
Attach Bankruptcy Petition Preparer’s thice, Declarat/`on, and Signature (Ofiicial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case Without an

attorney rn y cause me to lose my rights or}_p_roperty if i do not properly handle the case.
x NM@M x

 

 

 

 

 

 

Signature of Debtor 1 Signaturs of Debtor 2
Date \9\[ \ \ \U__g Date
l\/ll\ll / DD /YYYY i\/iil/l/ DD /YYYY
Contact phone 5039842173 Contact phone
Ce|| phone 5039842173 Ce|l phone
Email address MBRAXTONZoa@GMA'l-»COM Email address
Officia| Form 101 Voluntary Petition for Individuals Fiiing for Bankruptcy page 8

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

iliin this information to identify your case

centum iVl|CHAEL BRAXTON

First Narne irlicidle Name Last Name

Debtor 2
(S|JGHSS, if filing) First Name Nllddie Narne Lasi Name

United States Bankruptcy Courtfor the: DlSTR|CT OF OREGGN

Case number n CheCK if this is an
(‘fk°°`”") amended filing

 

 

 

 

Official Form 108
Statement of lntention for individuals Fi|ing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List ¥our Creditors Who Have Secured C|aims

 

 

1. For any creditors that you listed in Part 'l of Schedule D.' Creditors Who Have Claims Secured by Property (Offlcial Form 1060), fill in the
information below.

ldentify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu|e C?

CV@ditOr’S m Surrender the property n No

name:

n Retain the property and redeem it. n Yes
Description of 4

property
securing debt:

m Retain the property and enter into a
Reaffirmation Agreement.

C\ Retain the property and [exp|ain]:

 

Creditor’s i;l Surrender the property. m NO
name:
Cl Retain the property and redeem it. n Yes
Description of
property

securing debt:

El Retain the property and enter into a
Reaffirmation Agreement.

m Retain the property and [explain];

 

 

 

CredltOr’S l;l Surrender the property. n NO

name:
i:.l Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

Cl Retain the property and enter into a
Reaftirmation Agreement.

Cl Retain the property and [explain]:

 

 

 

 

 

Creditor’s CI Surrender the property. n NO
name:
[;l Retain the property and redeem it. El Yes

Description of
property
securing debt:

Cl Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

 

Otncial Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1
Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debior1 NHCHAEL BRAXTON Case number (lfknown)

l"irsl Name illidd|e Narne Last Naine

List Your Unexpired Personai Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information beiow. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume itt 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

LeSSOr’S namer lVlAlN STREET VlLLAGE APARTi\/lENTS Cl No
l ` ` M Yes

Description of leased RENT
property:

 

 

L€SSOF'S name: HYUNDAl FlNANC|AL |:] NO

oes¢rrpii@n er leased vEHicLE LEAsE - 2017 HYNDA| soNATA gm

property:

 

Description of leased

property: W

 

 

 

 

Lessor’s name: [] NO
m Yes

Description of leased

property:

i.essor’s name: [;| No
n Yes

Description of leased

property:

l_essor‘s name: [] NO
Ci Yes

Description of leased

property:

Lessor's name: l_“] NO
i;] Yes

Description of leased
property:

 

 

Sign Below

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease

X…$M ><

 

Signature of Debtor 1 Signature of Debtor 2
Date lt%l §§ KKQZ Date
l\./ll\/l/ / YYVY Ml\/i/ DD l YYYY
Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

   
       
     

Fill in this information to»identifyéyour case:f?

mwa |V||CHAEL BRAXTON

Fll'$l Nal‘rle Middle Name

 

Last Name

     

     
   
    

Debtor 2
(SpOLlS€, if fillng) First Nzinie Mi:ldle Name Lasl Name

United Stales Banl<ruptcy Courtforthe: DlSTR|CT OF OREGON

Case number

 

El Check if this is an
amended filing

 

 

(lf known)

 

Oiilcial Form 1OGSum

 

Summary of ¥our Assets and Liabilities and Certain Statistical lnforma'tion 12115

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

Your assets
; \/alue of what you own
1. Schedule A/B: Property (Official Form 106A/B) 50 0 00
1a Copy line 55, Total real estate. from Schedu/e A/B .......................................................................................................... $ _H-{J_)_-I
1b. Copy line 62, Tola| personal property, from Schedu/e A/B ............................................................................................... $ 2441 .OO
1c. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ (,24,4.1_60-»

 

 

 

Summarize Your Liabilities

H§e,i~i~ii.v<)

 

 

Your liabilities
Amount you owe

2. Schedu/e D: Creditors Who Have C/aims Secured by Propen.‘y (Ofncial Form 1060)

 

 

 

 

 

 

2a Copy the total you listed in Column /-\, Amount cfc/aim, at the bottom of the last page of Part 1 of Schedu/e D ............ 5 O`OO
3. Schedule E/F.' Creditors l/l/ho Have Unsecured Claims (thcia| Form 106E/F) 2000 00
3a Copy the total claims from Parl 1 (priority unsecured claims) from line 6a of Schedu/e E/F ............................................ $ --'~“_~4-
3b. Copy the total claims from Pait 2 (nonpriority unsecured claims) from line Gj of Schedu/e E/F ....................................... + $ 681 545-10
Your total liabilities s 633545-10
Summarize Your lncome and Expenses
4. Schedule l: Your /ncome (Ofticia| Form 106|) 4750 00
Copy your combined monthly income from line 12 of Schedu/e / .......................................................................................... 3 '-_-_'
5, Schedule J: Your Expenses (Offlcial Form 106J)
Ccpy your monthly expenses from line 22a of Schedu/e J .................................................................................................... 3 _____43_5_§£
Orficial Form 1063um Summary of Your Assets and Liabilities and Certain Statistical lnformation DHQ€ 1

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor1 M l CHAEL BRAXTON Case number rrrrmawni

First Nzime Middle Narne Last Name

Answer These Questions for Admlnistrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

m No.
m Yes

' 7. What kind of debt do you have?

w Vour debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11 U,S.C. § 101(8). Fill outlines 8-99 for statistical purposes 28 U.S.C. § 159.

m Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Checl< this box and submit

this form to the court with your other schedules

` 8. From the Statemenr of Your Current Monthlylncome: Copy your total current monthly income from Ott'rcial

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 1220-1 Line 14. $ 5442.00
n 9_ Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 orr Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line Ga.) S_,M

Qb. Taxes and certain other debts you owe the government. (Copy line Gb.) S_______O;O_Q

9c. Clairns for death or personal injury While you were intoxicated (Copy line 60.) $”_._M

Qd. Student loans. (Copy line Gf.) 3”_____._@

9e. Obligations arising out of a separation agreement or divorce that you did not report as 3 ()_()0

priority claims (Copy line 69.) _*'“__

Qf. Debts to pension or profit-sharing plans, and other similar debts (Copy line 6h.) + $ 0.00

99. Totalr Add lines 9a through Qi. 3 ZOO0.00
Ofticial Form 1063um Summary of Your Assets and Liabiiities and Certain Statlstical lnformation page 2

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Filr rn this information;ro,i`deniiry your:case ana this riling;~

     

mwa lV|lCHAEL BRAXTON

l\-llddle Name

 

First Name Las! Narne

     

     
   
   
 

Debtor 2
(SpOUSe, if filing) Firsri Nan\e Nliddle Name LastName

United States Bankruptcy Courtforthe: D|STR|CT OF OREGO N

Case number

 

 

El check inns rs an
amended nlan

 

Official Form 106A/B

 

Schedule A/B: Property mrs

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one categoryl list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Describe Each Resldence, Bui|ding, Land, or Other Real Estate You Own or Have an interest ln

 

1. Do you own or have any legal or equitable interest in any residence, bullding, land, or similar property?

§ Yes. Where is the property?
. 7 l
What 15 the property' Check an that app|y' Do not deduct secured claims or exemptions Put

t ` §Mji \O` ~H\ m_QJ g Single-family horne the amount of any secured claims on Schedu/e D:
1.1. 0 ' Cred/'tors W/io Have Claims Secured by Propen‘y_

. Cl ou lex l'_ i ildrn
Street address ii availab|e. or other description p ar mu n un t bu g

 

EJ

CO"dOml"iUm Ol COOp€F@fiV€ Current value of the Current value of the

a l\/lanufactured or mobile home entire Pl'OPGrfy? PO|'inn Ou OWn\?
C] Land l$ ‘_`JSO)(}J{) $ L` §§l_tLQ U__
[]

i;l

 

investment property
Timeshare

iniin reh gi“\@~?ib

Describe the nature of your ownership
city \J stare zlP code

Oth interest (such as fee simp|e, tenancy by
er the entireties, or a life estate), if known.

' W has an interest in the property? Check one.
l/{)&§\W)m M;ebtori only
County \J ‘ a Debior 2 only
n Debtor 1 and Debtor2 only
Cl At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

n Check if this is community property
(see instructions)

 

lf you own or have more than one, list here:

' ?
What is the property‘ Check an that app|y` Do not deduct secured claims or exemptions Put

m Single-family home the amount of any secured claims on Schedu/e D:
C)'editors Who Have C/aims Secured by Property.

 

 

 

 

 

142 . . . .
. D __
Street address. if available or other description n Uplex ér_mult[ umt bundlth
n Co"d°m'n'um OV COOpelat"/e Current value of the Current value of the
m l\/lanufactured or mobile home entire property? portion you Own?
m Land $ $
[;] lnvestrnent property
v ij T. h Descrlbe the nature of your ownership
Cliv Siaie ZlF’ Code n 'mes are interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

l;] Debtor 1 only
m Debtor 2 only

 

 

County
l;] Debtor 1 and Debtor 2 only L:l Check if this is community property
n At least one of the debtors and another (S€€ inSirUCinnS)
Other information you wish to add about this item, such as local
property identification number:
Offlcial Form 106A/B Schedule AlB: Property page 1

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

i\/i|CHAEL BRAXTON

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (rr¢<nmvn)
FiistName i/iiddle Name l.ast Name
What is the Property? Check all that tipprv Do not deduct secured claims or exemptions Put
» _ ~ the amount of any secured claims on Schedu/e D:
1~3. n Smgle family home Creditors Who Have Cia/ms Secureci by Property
Street address if available or other description n Duplex or multi-unit building
[| Condomimum crcooperanve Current value of the Current value of the
n il/ianufactured or mobile horne ent"e property? portion you Own?
\;l Land $ $
U investment properly
my State le Code n Time$hare Describe the nature of your ownership
m interest (such as fee simpie, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
n Debtori only
Coumy l:.\ Debtor 2 only
n Debtori and Debtor 2 only |;| Chec_k if thi§ is C°mmunlfy Property
Cl At least one of the debtors and another (See mstructmn$)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ O_OO
you have attached for Part 1. Write that number here. ...................................................................................... 9

Describe Your Vehicies

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicie, also report il on Schedu/e G.' Executory Contracts and Unexpired Leases.

3, Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

El No
m Yes
311 Make: HYuNDAl
Model: soNArA
Year: 2017
25000

Approximate mileage:
Other information:
NEW COND|T|ON - LEASE

 

 

 

 

if you own or have more than one, describe here:

3_2_ |\/iake:
i\/iode|:
Year:
Approximate mileage:

Other informations

 

 

 

Officia| Form 106A/B

Who has an interest in the property? Check one.
m Debtor 1 only

n Debtor 2 only

l;] Debtori and Debtor 2 only

Cl At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
m Debtor‘l only

m Debtor 2 only

n Debtori and DeblorZ only

El At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Schedule A/B: Property

Do notdeduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have C/aims Secured by Property.

Current value of the Current value of the .
entire property? portion you own?

$ 35000.00 $ LEASED

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have C/aims Secured by Property

Current value of the Current value of the
entire property? portion you own?

page 2

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

i\/liCHAEL BRAXTON

 

Who has an interest in the property? Check one.

Debtor1
First Nairle iviiddii-t Nanie last Name
3,3, i\/ial<e:
i\/|odei' m Debtor l only
m Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3_4, i\/iake:
i\/lodei:
Year:
Approximate mileage:

Other iniormation:

 

l;i Debtori and Debtor 2 only
|;l At least one of the debtors and another

Cl check if this is community property (see
instructions)

Who has an interest in the property? Check one.

m Debtori only

n Debtor 2 only

m Debtor l and Debt0r2 only

n At least one of the debtors and another

L:] Check if this is community property (see
instructions)

Case number irrltnhii.n)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cradifors Who Have C/aims Secured by Propen‘y.

Current value of the Current value of the
entire property? portion you own?

Do notdeduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D.'
Creditors Who Have Clai'ms Seoured by Property

Current value of the Current value of the
entire property? portion you own?

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal watercraft, Hshing vessels, snowmobi|es, motorcycle accessories

w No
l;] Yes
451v i\/iake; Who has an interest in the Property? Check °"e- Do not deduct secured claims or exemptions Put
m Debtor 1 l the amount of any secured claims on Schedu/e D:
ivlodel: °" Y creditors Who Have claims Secured by Property
Ye r m Debtor2 only
3 f

[J Dehtori and oehior 2 only
m At least one of the debtors and another

Current value of the Current value of the

Omer informati°n: entire property? portion you own?

 

0 Check if this is community property (see $ $
instructional

 

 

 

lt you own or have more than one, list here:

Who has an interest in the property? Check one.

4_2_ i`\/|ake; Do not deduct secured claims or exemptions Put
m D blm 1 am the amount of any secured claims on Scheduie D.‘
i\/|Odeii __ 6 y Creditors Who Have Claims Secured by Propertyv
’ l;.l Debtor 2 only
Yeal~ Current value of the Current value of the

n Debtori and Debtor 2 only

entire property?
n At least one of the debtors and another

')
Other information: portion you own.

 

 

 

 

 

m Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages $ O_OQ
you have attached for Part 2. Write that number here ........................................................................................................................ 9

Oficial Form iOGA/B Schedule A/B: Property

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

page 3

 

 

Dehtori |VilCHAEL BRAXTON

First Name Middle Name l.ast Nairie

Case number rirkmwn>

Describe Your Personal and Household ltems

 

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examp/es: l\/lajor appliancesl furniture, linens, china, kitchenware

UNO §

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m Yes. Describe ......... §BED, BEDD|NG, CHA|RS, COOKlNG UTENS|LS, COUCH, EAT|NG $ 900.00
§UTENSlLS, M|CROWAVE, AND TOWELS
7. Electronics
Examp/es: Televisions and radios; audio, video, stereo, and digital equipment computers printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
Ci No `. . , .
m Y@S. Describe .......... coiviPuTER, siviARTPi-ioNE, AND T\/ $ ' 1000.00
a. Co|lectib|es of value
Examp/es: Antiques and figurines; paintings prints, or other artwork; books, pictures or other art objects;
stamp, coin, or baseball card collections; other collections memorabilia, collectibles
w No
El Yes. Describe .......... § $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic exercise and other hobby equipment bicycles pool tables, golf olubs, skis; canoes
and kayaks; carpentry tools; musical instruments
m No , , y
L.i Yes. Describe .......... 3 0,00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
m No f _
m Yes. Describe .......... § ` $ 0.00 §
11.Clothes
EXamp/es.' Everyday clothes, furs, leather coats, designer wear, shoes, accessories
L_.l No v _ ,
El Yes. Describe __________ A|_L C|_OTHES AND FOOTVVEAR $ 450.00
12.Jewelry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heir|oomjewe|ry, watches, gems,
go|d, silver
m No
Ei Yes. Describe .......... ` $ 0~00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
m No
i;l Yes. Describe .......... $ 0.00
i4.Any other personal and household items you did riot already list, including any health aids you did not list
No
n -Yes. Give specific $ 0_00
information. ............. _ '“‘_"___
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 2350'00
for Part 3. Write that number here .................................................................................................................................................... ")
Otficial Form iOGA/B Schedule AIB: Property page 4

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

 

 

 

Debtor 1 NiiCHAEL BRAXTON Case number ririnmin)

First Name Midd|e Name last Name

Describe Your Financial Assets

 

 

Do you own or have any legal or equitable interest in any of the following? Current Valu€ Of the
` portion you own?
Do not deduct secured claims
or exemptions

16. Cash
Examples.' Nloney you have in your Wal|et, in your home, in a safe deposit box, and on hand when you file your petition
ij l\lo
id Yes ................................................................................................................................................................ Cash; _____________________ $ 100_00

17. Deposits of money

Exa ples.' Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
j and other similar institutions lf you have multiple accounts with the same institution, llst each.

v No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n Yes ..................... lnstitution name:
1741. Checking account: VVELLS FARGO $ ~509.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account $
17.5. Certificates of deposit $
17.6. Other financial account $
17.7. Other nnancia| account $
17.3. Other financial account: $
17,9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examp/es.' Bond funds, investment accounts with brokerage firms, money market accounts
m No
m Yes ................. institution or issuer name:
$
$
19. Non-public|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m No Name of entity; % of ownership:
El Yes. Give specific %
information about
them ......................... %
%
Official Form 106A/B Schedu|e A/B: Property page 5

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor‘l M|CHAEL BRAXTON Case number riri<nmim

Fiist Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mi\lo

n Yes. Give specific issuer namer
information about
them ....................... 3

 

 

 

21, Retirement or pension accounts
EXamp/es.' interests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

mi\io

Ei Yes. List each
account separately Type of account institution name:

401(k) or similar plan: 3

Pension pian:

 

lRA:

 

Retirement account:

 

Keogh:

 

Addltional account

 

EFL(;QWW€BW

Additional account:

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with |andlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

 

m No
m Yes .......................... ' institution name or individual:
Electric: $
Gas: $
‘ l-ieating oi|: § $
Semiydeposion rental unit iviAiN STREET viLi.AGE il @riig iii/it‘e\ri\# fictitin $ 500.003§1§)3“&
Prepaid rent: 3
‘i'e|ephone: 3
VVater; $
Rented furniture: 3
Other; 3
23,Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
ij Yes .......................... issuer name and description:
$
$
Otficial Form iO€A/B Scheduie A/B: Property page 6

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor 1 M |CHAEL BRAXTON Case number (ifi<mwn)

 

 

First Name N|iddle Name

24.lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program

l.ast Name

26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

m No
\:l Yes ....................................

institution name and description. Separately file the records of any interests.ll U.S.C. § 521 (c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

mNo

 

 

 

n Yes. Give specific
information about them..,.§

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, Websites, proceeds from royalties and licensing agreements

ENO

 

n Yes. Give specific l

information about them....
l

27. Licenses, franchises, and other general intangibles
Examp/es: Building permits, exclusive iicenses, cooperative association hoidings, liquor licenses, professional licenses

mNo

 

 

El Yes. Give specihc
information about them..._

 

 

 

Money or property owed to you?

28. Tax refunds owed to you

mNo

n Yes. Give specific information

about them, including Whether

you already filed the returns
and the tax years. ...............

29. Famiiy support

Examples: Past due or lump sum alimony, spousal support, child suppoit, maintenance divorce settlementv property settlement

mNo

m Yes. Give specific information .........

 

Federal:

l z
§ State:
z Local:

 

 

 

 

g A|imony:
l\/iaintenance:
g § Support:

Divorce settlement

j Propeity settlement

 

 

30. Other amounts someone owes you

Examp/es.' Unpaid Wages, disability insurance payments disability benefits, sick pay, vacation pay, Workers’ compensation

Social Security benefiis; unpaid loans you made to someone else

mNo

El Yes. Give specinc information ......

Officiai Form 106A/B

 

 

 

 

 

Schedule Ach Property
Case 18-34282-pcm7 Doc 3 Fl|ed 12/11/18

$ 0.00
$ 0.00
$ 0.00

Current value of the
portion you own?
Do not deduct secured
claims or exemptions

W'&BW€Z%Q

$ 0.00

page 7

 

Debtori |V"CHAE|- BRAXTON Case number iiii<nmvm

First Name Midd|e Name l.ast Name

31. interests in insurance policies
Examp/es: Heaith, disability, or life insurance;heaith savings account (HSA);credit, homeowners or renter's insurance

-E-'N'S

Yes. Name the insurance company

, _ _ Company name: Beneflciary: Surrender or refund value:
of each policy and list its value.

pQ/""l\ CO *'* BQ\WS $ 0.00

t ass seated $ O-OO

Ui`ii~fi/\lirt$~`r@\/i\ iit/flag l@\ mda/tertii nn s D

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

m No
Cl Y .Gives 'f ' f ati
es peci ic in orm on . 000 l

 

 

 

 

 

j

 

 

 

 

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

n Yes. Describe each ciaim. ....................
0.00

 

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

m No _r _
Ei Y .D ‘b h i'
eS ESCI`I eeaC Cal|'i'i 000

 

 

 

 

 

 

35.Any financial assets you did not already list

m No t
m Yes. Give specific information ............ $ 0.00

 

 

 

 

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... -) $________9_1_'92

 

 

 

m Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
El No. eo to Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

El No
El Yes. Describe.......

 

 

 

 

 

 

 

39. Office equipment, furnishings, and supplies
Examp/es: Business-related computers software, modems, printers, copiers, tax machines rugs, telephones, desks, chairs, electronic devices

Cl Yes. Describe.......§ ,$

 

 

 

 

 

Official Form 106A/B Schedu|e AIB: Property page 8
Case 18-34282-pcm7 Doc 3 Fl|ed 12/11/18

 

Debtor 1 N"CHAEL BRAXTON Case number iirimawni

First Name M|dd|e blame l.ast Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

m No

i;i Yes. Describe ....... $
41.inventory

n No §

n Yes. Describe_.._... $

 

 

42. interests in partnerships orjoint ventures

El No
l;l Yes. Describe .......

 

 

Name of entity: % of ownership:
°/o $
%
% $

 

43. Customer iists, mailing lists, or other compilations
n No
m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
m Yes. Describe ........ §

 

 

 

44.Any business-related property you did not already list
[;l No

n Yes. Give specific
information .........

 

 

 

 

 

U$é€%&§%

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here .................................................................................................................................................... 9 _“"_""

 

 

 

Describe Any Farm- and Commercia| Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland, list it in Part1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. co to Part 7.
El Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Examp/es: Livestock, poultry, farm-raised fish

m No
[l Yes .......................... ’:

 

 

Official Form 106A/B l Schedule A/B: Property page 9
Case 18-34282-pcm7 Doc 3 Fl|ed 12/11/18

 

Debtori NHCHAEL BRAXTON Case number iirinoivni

 

 

First Name Midd|e Name Last Name

48. Crops-either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\;l No
ij Yes. Give specific
information ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
m No
a Yes .......................... ~ '
$
50. Farm and fishing supplies, chemicais, and feed
n No
n Yes ..........................
35
51.Any farm- and commercial fishing-related property you did not already list
[.._.i No
E] Yes. Give specific
information ............. 3
52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here ................................................................................................................................................... 9
Describe All Property ¥ou Own or Have an interest in That Vou Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
m No v
n Yes. Give specific
information........
54,Adci the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 0
List the Totals of Each Part of this Form
55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $ O'OO
56. Part 2: Total vehicles, line 5 $ O'OO
57, Part 3: Total personal and household items, line 15 $ 2350'00
ss Part 4: Totai rinanciai assets iine 36 $ 91-00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00
61. Part 7: Total other property not iisted, line 54 + $ 0
52.Totai personal property. Add lines 56 through Gi. .................... $ 2441~00
@3. Total of ali property on schedule Aie. Add line 55 + iine 62. ......................................................................................... s 2441-00
Officia| Form 106A/B Schedule A/B: Property page 10

Case 18-34282-pcm7 Doc 3 Fl|ed 12/11/18

 

 

 

 

‘ Frrr'r"ri misinformation to identify yout:case

Debtom M|CHAEL BRAXTON

Middle Name

 
       
     

First Name Last Name

     

  
 

Debtor 2
(SpOuSE, lffllirlg) First Name Mldd|e Name , ~ `l__asl Name

United States Bankruptcy Courtforthe: D|STR|CT OF 0 REGON

Case number
(lf known]

 

        

El Check if this is an
amended filing

 
 

 

  

 

Official Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Oflicial Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Add/tiona/ Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternat|ve|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ldentify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing With you.

m You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
w You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption :
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedu/e A/B
Brief ' _ HOUSEHOLD $ 900.00 m $ eoo,oo 11 u s c § 522(d)(3
description: ' ' ‘ )

l;l 100% of fair market value, up to

 

 

 

 

 

Line from

Schedule A/B_- 6 any applicable statutory limit 11 U¢S-C- § 522(d>(5l
Brief 11usc 522<1 3
description: ELECTRON'CS $ 1000'°° m $ GOO~O° ' y »§ t )( )
Line from 7 Cl 100% of fair market value, up to 11 U S C 522(d 5
SchedLI/e A/B.' any applicable statutory limit ‘ ' '§ >( )
Brief CLOTHES 450 00 450 00

description: $ ' al $ ~ 11 u.s,c. § 522(¢)(3)
Line from Cl 100% of fair market value, up to

Schedu/e A/B; 11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/199 and every 3 years after that for cases med on or after the date of adjustment.)

MNO

Cl Yes. Did you acquire the properly covered by the exemption within 1,215 days before you fried this case?

n No
El Yes

Oflicial Form 1060 ` Schedule C: The Property You Claim as Exempt page 1
Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtom l\/llCHAEL BRAXTON

 

Flrst Name Midd|e Name

m Additiona| page

Brief description of the property and line
on Schedule A/B that lists this property

l_ast Name

Current value of the
portion you own

Copy the value from

Case number (rrknown)

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemption

M $ 100.00 11 us.c. §522(d)(5)

 

EI 100% ofrarr market varue, up to
any applicable statutory limit

m $ 500.00 11 U.S.C. § 522(d)(5)

 

Schedule A/B
Brief
description: CASH $ 100.00
Line from 1 6
Schedule A/B:
Brief . . rv\AlN sTREET vlLLAeE $ 500 00
description: _
Line from
Schedule A/B: B-_

rel lien

Brief '@riu)l\rltru er $

target w w

l;l 100% of fair market value. up to
any applicable statutory limit

art flat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

description:

Line from la 100% of fair market value, up to

Schedule A/B_~ ~'_ any applicable statutory limit

Brief

description: $ n $

Line from Cl 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ n $

Line from El 100% offeir market value, up to

Schedule A/B; -_ any applicable statutory limit

Brief

description: $ m $

Line from Cl 100% of fair market value, up to

Schedule A/B; __ any applicable statutory limit

Brief

description: $ m $

Line from Cl 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: 3 n $

Line from n 100% of fair market value, up to

Schedule A/B; ___ any applicable statutory limit

Brief

description: $ a $

Line from m 100% of fair market value, up to

Schedule A/B; _ any applicable statutory limit

Brief

description: $ n $

Line from l;l 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ |;l $

Line from L:l 100% of fair market value, up to

Schedule A/B; _ any applicable statutory limit

Brief

description: $ n $

Line from m 100% of fair market value, up to

Schedu/e A/B,~ __ any applicable statutory limit
Ol'ficial Form 106C Schedule C: The Property You Claim as Exempt PBQ€ 2

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

     

IV|lCHAEL BRAXTON

Debtor 1

l l`=_lll rrl._tirls`lrrrerm'attohto idenrlryyour cases

 

    
   
 

First Name

     

 

Debtor 2

Mirltl|e Name

Last Name

 

 

      

(Spouse. if filing) Flrsl Name

Case number

Middle Name

United States Bankruptcy Courtforthe: D|STR|CT OF OREGON

 

Last Name

 

 
    

(if knownl

 

 

Official Form 106[)
Schedule D: Creditors Who Have Claims Secured by Property

n Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
521 Not Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

t'.Il Yee. l=lll rn ell of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ofticial Form 1060

Schedule D: Creditors Who Have Clalms Secured by Property

Co/umn A Co/umn B Co/umn C
2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Amount of clalm llaer of collateml unsecured
for each claim. if more than one creditor has a particular clairn, list the other creditors in Part 2. DO not deduct me that supports this ¢ portlon
As much as possible, list the claims in alphabetical order according to the creditors name. value of collaleral' claim : ll any
Describe the property that secures the claim: $ $ $
Creditor‘s Name
Number Street
As of the date you file, the claim is: Check all that apply
n Contingent
ll unliquidated
city Slete zlP code m Dlsputed
Who owes the debt? Check one Nature of llen. check all that apply
n Debl°li 0an n An agreement you made (such as mortgage or secured
C] Debtorz only carloan)
[] Deblol l and Deblol- 2 0an C] Statutory lien (such as tax lien, mechanics lien)
m At leastone of the debtors and another m Judgm@m lien from a lawsuit
n Other (irlcludlng a right to offset)
Cl Check if this claim relates to a
community debt
Date debt was incurred l l Last 4 digits of account number__ _“_ _H ___
1231 Describe the property that secures the claim: $) $ $
Creditor's Name `
Number Street l
As of the date you fi|e, the claim is: Check all that apply
[] Contingent
m Unliquidated
city slate zlP Code [_'l Dlspuled
Who owes the debt? Check ene. Nature of llen. check all that apply
n DeblOri Oli|y m An agreement you made (such as mortgage or secured
m Debtor2 only car loan)
m Debloll and Deblo,. 2 0nly l.:] Statutory lien (such as tax lien, mechanics lien)
a At least one of the debtors and another a JUdee"t lien from 3 lawsuit
U Other (inc|uding a right to offset)
m Check if this claim relates to a
community debt
Date debt was incurred w Last 4 digits of account number ___ __ _ _ _
Add the dollar value of your entries in Column A on this page. Write that number here: |$____.____O |
page 1

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

i",i" this information to identify 'y<.>`,\irjf<i‘a_$"e

|\/|lCHAEL BRAXTON

tyll<ldle Nl)inc

Debtor 1

 

FiislNaiiiu l.aslNarnc

Debtor 2
(Spouse. ifflling) FiistNarrie

Llnited States Bankruptcy Court for the: DlSTR|CT 0 F OREGON

Case number
(if known)

 

Middle Name Last Name

El check iittiis is an
amended filing

 

 

 

Official Form iOGE/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12I'|5

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Officia| Form 106AIB) and on Schedule G.' Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D.' Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

jl.

List All of ¥our PR|OR|TY Unsecured Claims

 

Do any creditors have priority unsecured claims against you?

El No. eo to Part 2.
M Yes.

List all of your priority unsecured claims. lt a creditor has more than one priority unsecured claim, list the creditor separately for each claim For
each claim |isted, identify what type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both priority and
nonpriority amounts As much as possible. list the claims in alphabetical order according to the creditor's name. lt you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount z
2.1
LORR| BRAXTON Last 4 digits of account number U_NUOl/_V_N___ $ 200000 $ 2000'00 $ 000
Prionty Creditors Name f
10755 SOUTHWEST 105TH AVENUE When Was the debt incurred? ”_2! ! l §
Number Street
As of the date you file, the claim is: Check all that apply
TlGARD OR 97223 n _
city stale ziP code C°"““gem
l 7 Cl unliquidated
Who incurred the debt. Check one. l;l D|Sputed
m Debtor1 only
Cl Debtorz only Type of PR|OR|TY unsecured claim:
§ Debtor1 and Debt°r 2 amy m Domestic support obligations
At least eng Of the debtors and another n Taxes and certain other debts you owe the government
n Check 'f th's c|a'm ls for a commumty debt m Claims for death or personal injury while you were
ls the claim subject to offset? '"t°X'°ated
[;] Other. Specify
No
n Yes
le l

 

Ot°ficia| Form 106E/F

Priority Creditor‘s Name

 

Number Street

 

 

City Stale ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

m Debtor2 only

l;l Debtor1 and DebtorZ only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

UNo

,U, ,Yes ,,,. ..._.___,_,.,..., ,. .._. ..,. …W . ,,

Schedule Ele Creditors Who Have Unsecured Claims

Last4 digits of account number ____ __ _ _ $ $ $

 

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply,
n Contlngent

m Unliquidaied

\;l Disputed

Type of PRICR|TY unsecured claim:
cl Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

El
n Claims for death or personal injury while you were
Cl Other. Specify

 

 

page 1

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

l\/llCHAEL BRAXTON

Debtor1

 

First Name Midd|e Name l_ast Name

List All of Your NONPR|OR|TY Unsecured Claims

 

Case number (iri<mwm

 

:; 3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify What type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims nil out the Continuation Page of Part 2.

AMEX

Nonpriority Creditors Name

 

 

 

 

 

 

 

Last 4 digits of account number §5§__

When was the debt incurred? 01/09/2016

 

 

v Total claim

$__lQél€_.OQ_

 

 

 

 

 

P O BOX 7871
Number Streel
FORT LAUDERDAL FL 33329
city slate zlP code As of the date you file, the claim is: Check all that apply.
l:.l Contingent
Who incurred the debt? Check one. U Un|;qujdated
m Debtor1 only a Disputed
m Debtor 2 only
Cl Debtor1 and Debwr 2 only Type of NONPR|OR|TY unsecured claim:
m At least one of the debtors and another ij Student loans
m Check if this Claim is for a community debt m Obligations arising out of a separation agreementh divorce
that you did not report as priority claims
ls the Claim Subject to OffSef? m Deth to pension or profit-sharing plans, and other similar debts
m NO w Other, Specify CREDlT CARD
i;l Yes
aeY/<:BNA Last 4 digits of account number _%4_3_»__ ___ __ $M
Nonprion`ty Credilors Name When WBS the debt incurred? 1 1/01 / 01
PO BOX 6497
Number Street
S,OUX FALLS SD 57517 As of the date you file, the claim is: Check all that apply.
City Stale Z|P Code n Comingem
Who incurred the debt? Check one. n Un"quldafed
m Debtor1 only m D'sp"'ted
m Debt0r2 only
m Debtor1 and Debtorz only Type of NONPR|OR|TY unsecured claim:
L_.] At least one ot the debtors and another n Student loans
_ l _ v _ m Obligations arising out of a separation agreement or divorce
Cl Check if this claim is for a community debt that you did not report as priomy Claims
rs the claim subject to Offset? n Deth to pension or protit~sharing plans, and other similar debts
iii No er other Specify cREDiT cARD
m Yes
4.3
{_____] CAP‘TAL ONE Last 4 digits of account number _QZO_B__ ___ _ $ 5 337 00
Non rion`t Creditors Name . ‘
p y When was the debt incurred? 03/19/2018
11013 WBROAD ST
Number Street
GLEN ALLEN VA 23060 A fth d t fll h l ' ' Ch k l t l
my Sme Z!p Code s o e a e you e,t e c aim is. ec al hat app y.

Who incurred the debt? Check one.

q Debtor1 only

L:l Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

[] Check if this claim is for a community debt

ls the claim subject to offset?

g No
m Yes

Official Form 106E/F
Case 18-34282-pcm7

m Contingent
U unliquidated
[] Disputecl

Type of NONPR|OR|TY unsecured claim:

m Student loans

[;] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

\;l Deth to pension or profit~sharing plans, and other similar debts

la Other. Specify CREDlT CARD

Schedule Ele Creditors Who Have Unsecured Claims

DOC 3 Filed 12/11/18

page 3

 

Debtor 1

 

 

 

 

 

lVllCHAEL BRAXTON

 

First Name i/lidd|o Name Last Name

Case number ilrlinmvnl

Your NONPR|GR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 v `
cHAsE cARDlleMeER sER\/lcEs Lan 4 d\£-!'fs of account number §§6_7_ _ ___ $ 9798_00
Nonpriority Creditors Name
- 7 09/02/201 6
P~O- BOX 6294 When was the debt lncul'red.
N b Si l
um er res As of the date you file, the claim is: Check all that apply.
cARol_ sTREAll/l lL 60197-6294
Clly Slaie ZlP COCIB n Confingent
E] unliquidated
Who incurred the debt? Check one, [l Disputed
m Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m Debtor1 and Debtorzonly m Studemioans
n At least one Ofme debtors and another n Obligations arising outof a separation agreement or divorce that
L`] check if this claim is for a community debt you did not report as pilot-ny emma l .
m Debts to pension or profit-sharan plans, and other slml|ar debts
ls the claim subject to offset? w Other‘ Specify CREDIT C/-\RD
m No
m Yes
4.5
Cl-lAsE cARDll/lEll/lBER sERviCES Last 4 digits of account number EB_§__ __ _ $_ZZ_M
Nonpriority Credilors Name
When was the debt incurred? Mo?
P.O. BOX 6294
Number S“ee‘ A f th cl i f‘l in l ` ' -on l< ll in i l
CAROLSTREAM |L 60197£294 so e aeyou le, ecalmls. ec a a appy.
city state zll= code [] Comingem
U unliquidated
Who incurred the debt? Check one. l;| Disputed
m Debtor1 only
L_.] Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ oeninri and oebiorz only m Studentloam
At least cme cf the debtors and another m Obligations arising out of a separation agreement or divorce that
El check if this claim is for a community debt you d'd “°t re‘_’°" as p"(,’"ty °'_a'ms _ _
m Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? M Olher, Specify CREDIT CARD
m No
m Yes
__ 7066 3 1523.10f
CHEAPOA,R Last4 digits of account number __ ___ ___ _
Nonpliority Creditor's Name
' ')
135 wEsT, sorll sTREET, When Wa$ the debt '"Cll"ed' W1 8
Number Street A f d f.l ' . . _
NEWYGRK NY 10020 s o the ate you l e, the c alm ls. Check all that app|y.
guy since zlP code Cl Contingerlt
l._.l unliquidated
Who incurred the debt? Check one. [] Disputed
31 Debtor1 only
[] Debtor 2 only Type of NONPR|ORITV unsecured claim:
§ Debtor1 and Debtor 2 only m Swdent loans
At west cme Of the debtors and another m Obiigations arising out of a separation agreement or divorce that
i;l Check if this claim is for a community debt ~ you did not reFon as pr'c_mty C|?'ms , 4
il Deth to pension or profit-sharan lans, and other slml|ar debts
P
ls the claim subject to offset? m Othgr_ Specify D|SPUTED TRAVEL CHARGE
j No
i;l Yes
Officia| Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims D@Qe 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor1 l\/|iCHAEL BRAXTON

 

§ Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

 

First Name Middlo Name Last Name

Case number grimm-mi

¥our NONPR|OR|TY Unsecured Claims - Continuation page

 

DISCOVER BNK

 

Nonprion'ty Credltofs Name

 

 

PO BOX 30943

Number Street

SALT LAKE ClTY UT 84150
Ciiy Slete ZlP Code

Who incurred the debt? Check one

w Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least orie of the debtors and another

ill check irihis claim ic for a community debt

ls the claim subject to offset?

Total claim

Last 4 digits of account number 130_§__ _ _

c 5349.00§
02/25/2010 ’

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

U Contlngent
n Un|iquidated
m Dlsputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obligations arising outof a separation agreement or divorce that
you did riot report as priority claims

m Debts to pension or profit-sharing plans. and other similar debts

m Othel'. Specify OTHER

 

 

 

Ottlcia| Form 106E/l-‘

 

 

 

Who incurred the debt? Check one.

m Debtor1 only

m Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

§ m No
: m Yes
4.8 1
FANNO CREEKCL,N|C Last4 digits of account number §§8§_ ____ _ $ 326.00 :
Nonpriorily Cl‘edilor's Name
When was the debt incurred? 06/22/201 8
2400 SW\/ERMONT sTREET _'-~“
Number Slreet _ ` _ _
PORTLAND OR 97219 As of the date you filel the claim ls. Check all that apply.
City State Z|P Code i;l Comingem

Ci unliquidated
n Dlsputed

Type of NONPR|OR|TY unsecured claim:

i:] Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

\;l Deth to pension or profit-sharing plans. and other similar debts

ii oihcr. specify MED|CAL

 

 

 

 

 

KAY JEWELERS

 

 

 

Nolipriorlty Creditor's Name
PO BOX 4485

 

Number Street
BEAVERTON OR 97076

 

Cily Staie ZIP Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

L:] Debtor1 and Debtor 2 only

m At least one of the debtors and another

ill check ii this claim is for a community debt

ls the claim subject to offset?

m No
l;] Yes

§ /'8'4.0`0/§

Last 4 digits of account number __2361_ ____ _

05/12/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
[;l unliquidated
D Disputed

Type of NONPRlOR|TY unsecured claim:

i;] Student loans

i:] Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

M oihei. specify CRED|T CARD

Schedule EIF: Creditors Who Have Unsecured Claims P@QS 4

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

Debtor1 M|CHAEL BRAXTON

 

Fiist Name Middle Name l.ast anne

 

Case number lirkmwn>

Your NONPR|OR|TY Unsec.ured Claims ~ Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.10
KOHLS/CAF,ONE Last4 digits of account number _1_01_7___ __ _ $ 337 00
Nonpn`ority Credl!Ol‘S Name
- 7 1 0/16/201 5
PO BOX 3115 When was the debt incurred .
N b st t
um er rea As of the date you file, the claim is: Check all that appiy,
MlLWAui<EE vvl 53201
my stale zllJ Code Cl Contirigent

Who incurred the debt? Check one.

al Debtor1 only

m DebtorZ only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n Un|iquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Studerit loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

§§ other_gpecify CRED|T CARD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
n Yes
4.11 I
pORTLAND GENERAL ELECTR,C Last 4 digits of account number LJ_NK_NO_V_VN__ s 500.00
Nonpriority Credilor`s Name
When was the debt incurred? 201 8
P.O. ElOX 4438 PORTLAND, OR 97206
Number Slreet . t . ‘
T|GARD OR 97223 As of the date you fi|e, the claim is. Check all that apply.
city state zlP code [_'_| gomingem
, El unliquidated
Who incurred the debt? Check one. m Disputed
ga Debtor1 only
|;l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtorz only m Smdem|oans
At least O"e °f the debtors and another m Obligations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you md not relied as pm,mty c|é'ms 4 _
m Deth to pension or pl'oflt-sharing plans, and other slml|ar debts
ls the claim subject to offset? m Orher. Specify UTlLlTlES
n No
n Yes
412 $ 45907.00;
T,AA BANK Last4 digits of account number AZ_S_B_ __ __
Nonpriorlty Creditor's Name
' ')
301 WEST EAY STREE When was the debt incurred. 01/30/201 8
Number Street . . . _
JACKSONV|LLE FL 32202 As of the date you file, the claim is. Check all that apply
city stale ziP code l;| gonungem
m Unllquidated
Who incurred the debt? Check one. m Dispufed
m Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor 2 only m Swdem loans
At least One Of the debtors and another m Ob|igations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt - you did not report as pm_)my C[é'ms , ,
m Deth to pension or profit-sharing plans and other similar debts
ls the claim subject to oifset? a Orher_ Specjfy OTHER
d No
m Yes
Orncial Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims PGQ@ 4

 

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

Debtor1 l\/lloHAEL BRA)<TON

 

First Name Middie Name Last Name

 

Case number (lrl<nown)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

4.13

 

 

T|AA BANK

 

 

Nonpn'ority Creditofs Name
301 WEST BAY STREE

 

 

Number Street
JACKSONV|LLE FL 32202
Cily Slaie ZlP Code

Who incurred the debt? Check one,

m Debtor1 only
m DebtorZ only

Last4 digits of account number _3_76_6_ __ _ 3 24246100§
When was the debt incurred? 03/04/2016 §

As of the date you file, the claim is: Check all that apply.

m Conlingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g Debtor1 and DebtorZ only m Studem|oans
At 'east one Of the debtors and another l;\ Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you did not raped as pm_]my c‘é'ms , _
m Deth to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? W Other_ Spec;fy
w No
m Yes
4.14
us BANK Last 4 digits of account number @62_ ___ _ $_'l'i_'lz'|£v
Nonpriority Creditoi’s Name
When was the debt incurred? M1 8
1100 SOO LlNE BLDG
Number Slreet . . . t
M|NNEAPOL‘S MN 55402 As of the date you file, the claim is. Check all that apply.
City State ZlP Code m Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
w Debtor1 only
l;l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only m Studem loans
At least me of the debtors and another m Obllgations arising out of a separation agreement or divorce that
L`J check if this claim is for a community debt you d‘d "°t re‘_)°" as pr"?l'ty c"_""ms 4 _
m Deth to pension or profit-sharing plans, and other slml|ar debts
ls the claim subject to offset? w Orr-.@,-y Speciiy CRED|T CARD
d No
n Yes z
415 77 1 v
'_ 9643 $ 9164.00;
US BANK Last 4 digits of account number ____ __ __ ___ :
Nonpriority Creditor's Name
1100 300 LiNE BLDG When was the debt incurred? 02/0'1/2018
Number Street . . . _
M|NNEAPOL|S MN 55402 As of the date you fi|e, the claim is. Check all that apply
City State ZlP Code m antingem

Who incurred the debt? Check one.

il Debtor1 only

n Debtor2 only

U Debtor1 and Debtor 2 only

0 At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

d No
m Yes

Official Form 'IOSE/l:

Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

|Zl
[;l Debts to pension or profit-sharing plans, and other similar debts
m Other. Specify CRED|T CARD

Schedule Ele Creditors Who Have Unsecured Claims page 4

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor1 IVI|CHAEL BRAXTON

 

 

 

 

 

 

Firs! Name lvlidd|e Name Last Name

Case number (irlrnn\vn)

Your NONPR|¢)R|TY Unsecurecl Claims ~ Continuation Fage

 

 

 

 

 

 

 

 

 

 

Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.16 _ _ 7378
US BANK Last4 digits of account number ___ _ ___ __ 3 662600
Nonpn'ority Creditors Name
~ v 1 2/01/2016
1100 800 L|NE BLDG When was the debt incurred .
Number Slreel . . .
As of the date you file, the claim is: Check all that apply.
NilNNEAPOLiS MN 55402
my stale zip Code \:l Contingent
m Unliquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
D Debtorz only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor20nly m Studemloans
At least One Ofme debtors and mower n Obligations arising out of a separation agreement or divorce that
[:i Check if this claim is for a community debt YOU did not tatum as priority claims § '
i;] Deth to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? m Other. Specify OTHER
m No
0 Yes
4.17 1
uspoE/GLELS[ Last 4 digits of account number _2_5_8__1_ _ ____ $M§
Nonprlolity Credllors Name :
When was the debt incurred? MQS
2401 iNTERNATiONAL LANE POB 7859
Number Street . . . l
MAD|SON ~ W| 53704 As of the date you fi|e, the claim is. Check all that apply
ciiy slate zil=> code [] gont;ngem
El unliquidated
Who incurred the debt? Check one. n Disputed
w Debtor1 only
[] Debtorz only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtorz only m Studem‘°ans
At least one of the debtors and another 0 Obligati`ons arising out of a separation agreement or divorce that
ll check if this claim is for a community debt you d'd "°t re?°'t as pr"?"ty °'f"“ms _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w Oiher, Specify OTHER
m No
m Yes
4.18 ;
v _ 0577 $ 19562.00§
USDOE/GLELS[ L35t4 dlgltS Of account number ___ H__ ___ ____ §
Nonprion'ty Creditors Name
' 7
2401 lNTEi=<NATloNAL LANE PoB 7859 When Was the debt '"°u"ed' -~_04/03/2009
Number Sireet f. . . _
MAD|SON Wl 53704 As of the date you ile, the claim is. Check all that apply
Cily Siate ZIP Code m antingem
C| unliquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
ll Debtorz only Type ot NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only m Studem loans
At least cme cf the debtors and another [;l Obligations arising out of a separation agreement or divorce that
l;l Check if this claim is for a community debt you md not report as pm?my c|§i'ms § ,
L.l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to cffset? a Oiher, Specify OTHER
n No
n Yes
Ofncial l-°orm 106E/F Schedule ElF: Creditors Who Have Unsecured Claims PEQ@ 4

 

 

 

 

 

 

 

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

Debtor1 lVl|CHAEL BRAXTON

 

First Name Middle Name Last Name

 

Case number riritnnwnl

Your NONPR|OR|TY Unsecurei:| Claims ~ Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. y Total claim
4.19
USDOE,G[ pt al Last 4 digits of account number _'1_§77_ _ ____~ $ 13315_00
Nonpnonty Creditor‘s Name
~ v 12/1 7/2009
2401 iNTERNATioNAL LANE Poa 7859 When was the debt '"cu"ed' _
Number Street
A fth ' ' : .
MAD!SON \M 53704 s o e date you file, the claim is Check all that apply
city slate zlP Code El contingent
l;] Un|iquidateci
Who incurred the debt? Check one. [] Dispmed
w Debtor1 only
Ll Debtorz only 4Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor2 only cl Studentloans
At least me of the debtors and another L_.l Obligations arising out of a separation agreementh divorce that
E] check if this claim is for a community debt y°“ d’d "°‘ FEF°“ as p"‘_’"“’ C'F'ms _ _
l;] Debts to pension or profit-sharing plans. and othersimilar debts
ls the claim subject to offset? m Other_ Specify OTHER
m No
m Yes
4.20 §
usDOE/GLEle Last4 digits of account number §__5_8_1__ ___ _ $M§
Nonpriority Credilor's Name b
When was the debt incurred? M'l 0
2401 lNTERNATiONAL POB 7359
Number Sireet . .
MAD|SON W‘ 53704 As of the date you file, the claim is. Check all that apply.
City Sfét€ ZIP Code l:l Contingerit
_ Cl unliquidated
Who incurred the debt? Check one. m D§sputed
w Debtor1 only
U Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and DebtorZ only U Student loans
At least One Of the debtors and another m Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d[d not report 85 pm?my Cl?'ms _ _
l:..l Debts to pension or profit-sharing plans. and othersimilar debts
ls the claim subject to offset? EA Other_ Specrfy OTHER
d No
m Yes
4.21 5 49261.00
USDGE/GLELS| Last 4 digits of account number 1§71” __” __
Noiipn‘ority Croditor’s Name
2401 iNTERNATioNAL LANE Poa rose When Was the debt '"°“"ed? __-07/,01/ 2009
Number Street _ . ,
MADISON \M 53704 As of the date you fi|e, the claim is: Check all that apply.
Clly Slaf@ ZlP COU€ m Cor\fingenf
ill unliquidated
Who incurred the debt? Check one. n D§Sputed
m Debtor1 only
l:] Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor2 only m Studem wang
At least one °f the debtors and another l:.] Obligations arising out of a separation agreement or divorce that
[] Check if this claim is for a community debt - you md not report as pm?my Clélms ` l
l_l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a emery Specify OTHER
d No
m Yes
Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims PaQ@ 4

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

 

Debtor1 l\/||CHAEL BRAXTON

 

First Name Middle Name l.at;t Name

 

Case number irri<nmvni

Your NONPRlOR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.22 ,
USDOE,GLELS\ Last 4 digits of account number _:I_§S;|_ _ ___ 3 51605_00;
Nonpriority Creclltors Name §
- s 03/1 4/2012
2401 |NTERNAT|ONAL LANE POB 7859 When Was the debt incurred ' _
N b Sl l
um er me As of the date you fi|e, the claim is: Check all that apply.
MADlSON VVl 53704
my state ziP Code l;l Contlngent
m Un|lquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
ll Debtorz only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor 2 only a Studem loans
At least one cf the debtors and another n Obligations arising out of a separation agreement or divorce that
Cl check if this claim is icc a community debt y°“ d‘°' "°‘ ’e'f’°“ as pr"."“y °"F""‘S 4 4
L_.l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Oiher_ Specify OTHER
m No
l:.l Yes
423 ;
uSDOE/GLELSi Last 4 digits of account number §8_1__ ___ _ $M
Nonpriority Crsdilors Name
When was the debt incurred? M1 0
2401 lNTERNATiONAL POB 7859
Number Slreet . . _
MAD|SON W| 53704 As of the date you file, the claim ls. Check all that apply.
city stats ziP code C] Cont;ngem
_ Cl unliquidated
Who incurred the debt? Check one n D§Sputed
w Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only m Studem wang
At ‘east One cf the debtors and another l;l Obligations arising out of a separation agreement or divorce that
iii check ii this claim is for s community debt y°" d'd not re?°" as p"°,’"ty °'F'"‘s . 4
m Debls to pension or profit-sharing plans. and other similar debts
ls the claim subject to offset? m Oiher_ Specify OTHER
a No
n Yes
4.24 5 14199.00
USDOE/GLELS[ Last 4 digits of account number §81__ __ __
Nonpriority Creditors Name
' 9
2401 iNrERNATiONAL LANE l=oa 7859 When was the debt '"°u"ed' -_-03/07/201 2
Number Slreet . . .
MAD|SON Wl 53704 As of the date you filel the claim is: Check all that apply.
Clty Staie Z|P Code [;l aniingem
l;l Unliquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
Cl Debtor 2 only Type of NONPRlOR|TY unsecured claim:
§ Debtor1 and Debtor20nly m Swdem loans
At least °ne of the debtors and another \;l Obligations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt - you md not report as pm,mty C|?'ms y
[J Deth to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other, Specify OTHER
d No
m Yes
Offlcial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims Pa§e 4

 

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

 

Debtor1 lVllCHAEL BRAXTON

 

Fiist Name Mldd|e Name Last Name

 

Case number (rrlinnwn)

Your NONPR|OR|TY Unsecured Claims - Continuation page

 

5 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

425

 

 

 

USDOE/GLELS|

 

Nonpriority Creditor‘s Name

2401 lNTERNATlONAL LANE

 

 

Number Streel
MAD|SON Wl 53704
Cily Staie ZlP Code

Who incurred the debt? Check onev

m Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

ill Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Last 4 digits of account number _2_581_ _ _ $ 26433_00
When was the debt incurred? 04/1 1/2012

As of the date you flle, the claim is: Check all that appiy.

m Contingent
Cl unliquidated
Cl Disputed

Type of NONPRlOR|TY unsecured claim:

a Student loans

m Obligations arising out ora separation agreement or divorce that
you did not report as priority claims

C\ Debis to pension or profit-sharing plans, and other similar debts

m Other. Specify OTHER

 

 

WELLS FARGO

 

Nonpriority Credilor’s Name
CRED|T BUREAU DlSPUTE RESOLUT| PO BOX14517

 

 

Number Slreet
DES MOINES lA 50306
City State ZlP Code

Who incurred the debt? Check one.

w Debtor1 only

m DebtorZ only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

C] Check if this claim is for a community debt

ls the claim subject to offset?

UNQ

Last4 digits of account number §_QQL _ _ g 8599.00
When was the debt incurred? 02/21/2018

As of the date you file, the claim is: Check all that apply.

l;l Contingent
C.l unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L:\ Deth to pension or profit-sharing plans, and other similar debts

m Otner. specify CRED|T CARD

 

 

 

 

 

 

 

 

n Yes
l__l ._ $
j Last4 digits of account number ___ __ _ _
Nonpriority Cre<iitoi“s Name
When was the debt incurred?
N b St t
mm er rea As of the date you file, the claim is: Check all that apply.
my state ziP code l;l contingent
Cl unliquidated
Who incurred the debt? Check one. m Dispmed
m Debtor1 only
CI Debtorz only Type of NONPRlOR|TY unsecured claim:
m Debtor1 and Debtorzonly m Studemioans
m At mast one °f the debtors and another m Obligations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt YOU did not r€iJOn 33 prlority claims . d
l:.] Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? [;] Oiher. Spec;fy
n No
m Yes
Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims PHQ@ 4

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

Debtor 1 N"CHAEL BRAXTON Case number (»'I/<nown)

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U_S.C. § 159.
' Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

Total claim
. ' ll ‘ .
Total claims 63 Domestic support ob gatlons 63 $ 2000.00
from Paru Sb. Taxes and certain other debts you owe the
government 6b. $ 0.00
60. Claims for death or personal injury while you were
intoxicated 6c. $ 0_00
Gd. Other. Add all other priority unsecured claims
Write that amount here. 6d. + $ 0_0(]
Se. Total. Add lines 63 through Bd. 69.
$ 2000.00
Total claim
: Total claims 6f. Student loans 6f. $ O_OO
from Part 2 6g. Obligations arising out of a separation agreement
` or divorce that you did not report as priority ‘ 0 00
claims ` Gg. $ -
6h. Deth to pension or profit-sharing plans, and other 4
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims
Write that amount here. Gi. + 3 681545.19_
61 Total Add lnes iii through 61 61 $ 681545'10
Ochia| Form 106EIF Schedule ElF: Creditors Who Have Unsecured Claims page 14

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

Fillihthisinrdrmaci_i>ntbidentlryy'<,>ur'caser,;;j t

     

Debmr NllCHAEL BRAXTON

Firet Name Mi<|dle Name Last Name

 

       
 
 

   

   
 
   
     

Debtor 2
(Spouse |f filing) Firel Name middle Name Last Name

United States Bankruptcy Courtforlhe: D|STR|CT OF OREGON

Case number
(lf known)

 

 

lI] check ifthis is an
amended filing

 

Officlal Form 1066

 

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known). `

1, Do you have any executory contracts or unexpired leases?
|;l No. Check this box and die this form with the court with your other schedules You have nothing else to report on this form.
w Yes. Fill in all of the information below even ii the contracts or leases are listed on Schedule A/B: Property (Otflclal Form iOGA/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contractor lease is for
§2;1
l\/lA|N STREET V|LLAGE APARTl\/lENTS RENT
Name
12650 SOUTHWEST l\/|AlN STREET
Number Street
TlGARD OR 97223
city state ziP code
NHYUNDA| FlNANClAL vEHlCLE LEASE - 2017 HYNDAi soNATA
ame
Number Street
10550 TALBERT AV CA 92708

 

City State ZlP Code

 

 

 

 

 

 

Name v ` H/_\
tel a sea lott lite line
Number ‘ S(t:,::`§ ' \J ‘ L '
)l'l ill t D (”\ q(\ § § \
cit `J l \ `
Y State ZlP Code
f2.4‘
Name
Number Street
City State ZIP Code
Otficial Form 106G Schedule G: Executory Contracts and Unexpired Leases DHQ€ 1

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

     
      
 

Debtor 1

 

 

Debtc)r 2

i.=iii ir'i'»tiii_s, i’riiormaiioniio identify 'youij§;__éase.=:;;'

l\/llCHAEL BRAXTON

First Name

 

tvllddle Name insl Name

 

    
     
 

Case number

(Spouse, ii filing) Fiist Name

United States Bankruptcy Courtforthe: D |STR|CT OF OREGON

 

Middle Name Last Name

 

(|f Known)

   

 

 

Ofiicial Form 106H
Schedule H: Your Codebtors

Cl check iithis is an
amended filing

12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Addltlona| Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

 

 

 

 

1. Do you have any codebtors'? (|f you are filing a joint case, do not list either spouse as a codebtor.)

m No
0 Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include

Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, VVashingtcn, and Wisconsin.)

C] No. soto line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C] No
w Yes. |n which community state or territory did you live?\/Vl

LORR| BRAXTON

Name of your spouse, former spouse or legal equivalent

3159 NORTH 79TH STREET

 

 

Number Slreet
lVllLWAUKEE Wl 53222
Cily State ZlP Code

. Fill in the name and current address of that person.

` 3. ln Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person

shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Nlake sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 1OBE/F), or Schedule G (Official Form 1OGG). Use Schedule D,
Schedule E/F, or Schedule G to fill out Co|umn 2.

Column 1; Your codebtor

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
U Schedule D, line
Name __"‘
l;] Schedule E/F, line
Number S"@ei [l Schedule G, line
city v v stale z_ir> code
3.2
m Schedule D, line ______
Name
C] Schedule E/F. line
Number meet El schedule G, line
City ` _H b Stat_s… ZlP Code
3.3
. C.] Schedule D. line
Name
[] Schedule E/F, line ____
Number S"eel l:l Schedule G, line
ClTY ,, , . t _, Sl@,f€ , .. Z'.["’Cl?d_$......__.......

Schedule H: ‘(our Codebtors
Case 18-34282-pcm7 DOC 3 Filed 12/11/18

Official Form 106|-l

Coiumn 2.' The creditor to whom you owe the debt

 

 

 

Fiiiiri`tii_is.inicrmaiiqritoideiiiiry yeurcase':f» 1, ~i t ; "

Debtor1 l\/|ICHAEL BRAXTON

Fiisl Name Middle Narnc Last Name

Debtor 2
(Spouse, if iillng) First Name Middle Name Last Name

Unlted States Bankruptcy Court for the: D|STR'CT OF OREGON

Case number Ch€CK if ti'llS le
(|f known) ,
Cl An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

Ol°flCial FOl'lTl 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for

 

 

 

 

supplying correct information. lf you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.

lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. 0n the top of any additional pages, write your name and case number (if known). Answer every question.

 

Describe Employment

1. Fill in your employment
information Debtor1 Debtor 2 or non-filing spouse

|fyou have more than one job,

attach a separate page with
information about additional Employment status § Employed l;l Employed
employers [.] Notemployed Ll Not employed

lnclude part-time, seasonal, or

self~em |0 ed work.

p y Occupation ADDiCTioN couNsELOR ii
Occupation may include student
or homemaker, if it applies

Employer’s name HAZELDEN BETTY FORD

Employer’$ address 1901 ESTHER ST.

Number Street Number Street

 

 

NEWBERG OR 97132
city state ziP code city state ziP code

How long employed there? ' 5 LI/QILKS
m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. lt you have nothing to report for any |ine, write $O in the space. include your non-filing
spouse unless you are separatedl

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. lf you need more space, attach a separate sheet to this torm.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). |f not paid monthly, calculate what the monthly wage would be. 2. $ 4750_00 $

3. Estimate and list monthly overtime pay. 3` + 3 0.00 + $

4. Calcu|ate gross income. Add line 2 + line 3. 4. $ 4750.00 $
Ochial Form 106\ Schedule l: Your lncome page 1

Case 18-34282-pcm7 DOC 3 Filed 12/11/18

 

 

 

Debtor1 NHCHAEL BRAXTON Case number iiil<nawn>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FirstName Midd|e Name LastName
For Debtor 1 For Debtor 2 or
cwac…o…cw t2.!,1!§.1!171ill!),!:!t,t§RC’us‘?s.~,t
Copy line 4 here ............................................................................................... ') 4. $ 4750-00 $
2 5. indicate whether you have the payroll deductions below:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ O~OO $
5b. Mandatory contributions for retirement plans 5b. $ O-OO $
50. Voluntary contributions for retirement plans 50. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ O-OO $
Se. insurance Se_ $ 0.00 $
5f. Domestic support obligations 5f_ $ 0.00 $
59. Union dues 59- $ 0'00 $
5h. Other deductions Specify: 5h' + $ 0-00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5e + 5f + 59 + 5h. 6. $ 0.00 $
7. Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7_ $ 4750.00 $
8. List ali other income regularly received:
Ba. Net income from rental property and from operating a business, ga_ $ O-OO $
profession, or farm
Attach a statement for each property and business showing gross receipts ordinary and
necessary business expenses and the total monthly net income
8b. interest and dividends $___M $
8c. Famiiy support payments that you, a non-filing spouse, or a dependent $ 0.00 $
regularly receive
include alimony, spousal support, child support, maintenance divorce settlement and
property settlement
Sd. Unempioyment compensation $ 0-00 $
Be. Sociai Security $ O_OO $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any nonecash assistance that you
receive, such as food stamps cr housing subsidies
Specify (Debtor 1): Spec|fy (Debtor 2 cr Non-Filing Spouse):
$ 0.00 35
89. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor1): Specify (DebtorZ cr Non-Fiiing Spouse):
$ 0.0D $
'9, Add ali other income. Add lines 8a + 8b + 86 + 8d + 8e + 8f +Bg + 8h. | $ 0.00 | | $____j
v10.Ca|c;u|ate monthly income. Add line 7 + line 9. l $ 4750_00 l + | $ O_OO l = l $ 4750_00 l

 

Add the entries in line 10 for Debtor1 and Debtor 2 or non»t‘iiing spouse

.11.State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partnerl members of your househoid, your dependents your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J,

Specify: 11 _ + $ 0.00

 

 

 

 

 

 

 

 

 

122. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 12 4750 00
Write that amount on the Summary of YourAssets and Liabi/ities and Cen‘ain Statisiica/ /nformation, if it applies ` ' 2
12. Do you expect an increase or decrease within the year after you file this form? g%':tbr;|r;e:_lcome l
m No. l
L_.l Yes. Expiain:
Officiai Form 106| - Schedule l: Your income page 2 l

Case 18-34282-pcm7 Doc 3 Fiied 12/11/18 i

Fill in this information to identify yaiiii:.i;_;as`e;;a; i: ~ 1 f _,“f‘

Debtor1 i\/i|CHAEL BRAXTON

l-'iisl Name Mlddlc Name Last Name

Debior 2 Check if this is:
(Spouse, ifti|ing) FirsiName Mlddle Name Lasir~iame n An amended filing

Unlted States Bankrupt@y COurfforth€: D|STR|CT OF CREGON Cl A supplement showing postpetition chapter 13

income as of the following date:

 

Case number
tifkn@wni iviivi / DD/ YYYY

 

 

 

Attachment on Additiona| EmploymentlBusinesses iziis

Fill in information about your
additional sole proprietorship
business

 

Name of second business if any

 

Number Street

 

 

City State ZiF' Code

Check the appropriate box to describe your business:
Cl Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cl Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
l;l Stockbroker (as defined in 11 U.S.C. § 101 (53A))
n Commodity Broker (as defined in 11 U.S.C. § 101(6))
Cl None of the above

Fill in information about

your additional
employments

Debtor 1 Debtor 2 or non-filing spouse

2. Occupation YOUTH WORKER

Employer’s name YOUTH PROGRESS ASSOC‘AT|

Employer’$ address 2020 S.E. POWELL BLVD.

Number Street Number Street

 

 

PORTLAND OR 97202
City State ZiP Code City State ZlP Code

How long employed there?

 

 

3, Occupation

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZlP Code City State ZlP Code

How long employed there?

Schedule i: Your income page 3

Case 13-34232-pcm7 Doc 3 Fiied 12/11/13

 

z_ i=iii in this information to identify your oasdi-25 _ f 12
MiCHAEL BRAXTON

Middie Name Last Name

 
      
      

Debtor 1

 

Check if this is:

First Name

   

   
 
   
     

Debtor 2
(Spouse, if nling) Firsi Name Ml<idie Name Last Name

United States Bani<ruptcy Court for the: D|STR|CT OF OREGO N

Case number
(if known)

l;i An amended filing

i;l A supplement showing postpetition chapter 13
expenses as of the following date:

 

m

 

 

Officiai Form 106J

 

Schedule J: Your Expenses iziis

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Describe Your Househo|d

 

 

1. is this a joint case?

EZI No. co w line 2.
[._.l Yes. Does Debtor 2 live in a separate household?

n No
i;l Yes. Debtor 2 must file thciai Form 106J-2. Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? [:] NO
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor1 and M Yes. Fill out this information for Debtor1 °r Debfol' 2 899 With you?
D€blOi 2- each dependent .......................... 0
Do not state the dependents DAUGHTER 'lO g No
names Yes
soN 8 13 N°
M Yes
i;] No
[;\ Yes
n No
n Yes
n No
m Yes
3. Do your expenses include w No

expenses of people other than n
yourself and_your dependents? Yes

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your lncome (Of'ficiai Form 106|.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ MW MM;:;ST)E)MM
any rent for the ground or lot. 4.
if not included in line 4:
4a Reai estate taxes 4a. $ O-OO
4b. Property, homeowners or renter’s insurance 4b, $ O-OO
4c. Home maintenance repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ O-OO

Ofnclai Form 106J Schedule J: Your Expensos page 1

Case 13-34232-pcm7 Doc 3 Fiied 12/11/13

 

Debtor1 l\/|lCHAEL BRAXTON

5. Additional mortgage payments for your residence such as home equity loans 5.
6. Utilitles:
ea. Electricity, heat, natural gas ea.
eb. Water, sewer. garbage collection eb.
6c Te|ephone, cell phone, lnternet, satellite, and cable services ec.
ed. Other. Specify: Bd.

7. Food and housekeeping supplies 7.

8. Childcare and children’s education costs 8.

9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. lliledical and dental expenses 11.
12. Transportation. lnclude gas, maintenance bus or train tare.

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13`
14. Charitable contributions and religious donations 14.
154 insurance

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a

15b. Health insurance 15b.

15c. Vehicle insurance 15c.

15d. Otherinsurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a

17b. Car payments for Vehicle 2 17b.

17c. Other. Specify: 17<:.

17d. Other. Speclfy: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule /, Yourlncome (Of'ficial Form 106|). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19,
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.

20a l\/lortgages on other property 20al

20b. Rea| estate taxes 20b.

200. Propertyl homeowner’s, or renter's insurance 20c.

20d. l\/laintenance, repair, and upkeep expenses 20d.

20e. Homeowner’s association or condominium dues 20a
Official Form 106J Schedule J: Your Expenses

First Name Mld<lla Name l_ust Name

 

 

 

 

 

 

Case 18-34282-pcm7 Doc 3

Case number putnam

 

Filed 12/11/18

Your expenses

a-<.samammemmmv/WMWKW MWMWW

$ 0.00

$ 200.00

s 60.00

$ 100.00
3 0.00
$ 300.00
3 160.00

$ §Q,QQ

tit §Q.QQ

$________.,D_0,0_
$ 500.00
3 20.00
$ 0 QO
$ GO0.00
$ 0.00
$ 100.00
$ 0.00

3 0.00
$ 475.00

$

$

$

$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

page 2

 

Debtor1 lVl|CHAEL BRAXTON

Fi\st Name Mldd|e Name Last Name

21, Other.Specify: CHlLD.

22. Ca|culate your monthly expenses.
22a Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Otflcial Form 106J-2

22c Add line 223 and 22b. The result is your monthly expenses

23. Calculate your monthly net income.

23a. Copy line 12 ( your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 22c above

23c. Subtract your monthly expenses from your monthly income
The result is your monthly net income. ,

Case number (if/mawn>

21(

22a

22b.

220.

236.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example do you expect to ansh paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modincation to the terms of your mortgage?

g No.

n YES~ ; Expiain here:

Ofticial Form 106J Schedule J: Your Expenses

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

 

 

 

 

+$ 50.00
$ 4355.00
$ O.(JO
$ 4355.00

3 4750.00
_ $ 4355.00
$ 395.00
page 3

 

 

 

Fill in this information to identify your case:

Debtor1 l\/l |CHAEL BRAXTON

i=lrsl Name Mldd|e Name Last Name

 

Debtor 2
(Spouse, if filing) FlrstName Midd|e Name LastName

Unlled States Bankruptcy Courtfor the; D |STRlCT OF O REGON

Case number
(if known)

 

 

El check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor’s Schedules ms

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

Vou must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Slgn Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

ENO

[;l Yes. Name of person . Altach Bankrupicy Pellt/'on Preparer`s Noti`ce, Declaratian, and
S/`gnature (Official Form 119).

Under penalty of perlury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

…iSM x

 

 

 

Signature of Debtor t Signature of Debtor 2
Date `Q\ /&O) Date
Mrvi/ oo vw MM/ co / vav
Officia| Form 106Dec Declaration About an individual Debtor's Schedules

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Fiii in misinformation is identify y¢u`r»case:~; j

Debtor1 |Vl|CHAEL BRAXTON

Flrst Name Middle Name Last Name

 

Debtor 2
(SpOuse. if filing) FirstName Mlddle Name Lasthme

United States Bankruptcy Courtforthe: D|STR|CT OF OREGON

Case number

iiii<mwni El check ifihis is an
amended filing

 

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Fi|ing for Bankruptcy 04/16

 

Be as complete and accurate as possible. if two married people are filing together. both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detai|s About Your Maritai Status and Where You Lived Before

 

 

1. What is your current marital status?

m Married
Not married

2. Durlng the last 3 years, have you lived anywhere other than where you live now?

UNO

M Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor1: Dates Debtor 1 Debtor 21 Dates Debtor 2
lived there lived there

ij Same as Debtor1

10765 SOUTHWEST ‘iOSTH AVENL pmm 2012

 

L..] Sarne as Debtor1

From

 

Number Street

Number Street
re 2Q18_

 

TO

 

 

 

TIGARD OR 97223
city state ziP code city

m Sarne as Debtor1

From

 

State Z|P Code
m Same as Debtor 1

From

 

Number Street Number Street

TO

 

To

 

 

 

City State ZlP Code City

State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent ln a community property state or territory? (Commun/'ty property
states and territories include Arizona, Ca|ifornia. ldaho, Louisiana, Nevada, New l\/lexico, Puerto Rico, Texas. Washington. and V\hsconsln.)

l:i No
M Yes. l\/lake sure you fill out Schedule H.' Your Codebtors (Ofticia| Form iOSl-l).

 

Expiain the Sources of Your income

 

Oi‘ticia| Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 1

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor1 lV|lCHAEL BRAXTON

Flist Name Mldd|e Name Last Name

 

Case number (if/marvin

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lfyou are Fi|ing ajoint case and you have income that you receive together, list it only once under Debtor 1.

Cl No
ill Yes. Fill in the details

Debtor 1

 

Sources of income Gross income
Check all that apply (before deductions and
exclusions)
From January 1 of current year until M §Vag:$’ °ct’_m:“issions‘ $ 40000
the date you filed for bankruptcy: °nu es' 'p ' _'
m Operating a business
. w VVages. commissions
For last calendar year. bonuses’ tips $ 95000
(Janua|'y 1 to December 311ng{1___7 .__) a Operating a business
For the calendar year before that: m Wages’ C°,mmissi°“§'
2016 bonuses. tips $ 40000
(January 1 fO D€.'C€mb€‘r 31,WYY ) n Operating a business __'_"`~___`

5. Did you receive any other income during this year or the two previous calendar years?

 

Dehtorz ii

. Sources of income

Check all that epp|y.

m Wages, commissions
bonuses, tips

n Operating a business

L.] Wages, commissions
bonuses, tips

U Operating a business

m Wages, commissions
bonuses,dps

[;l Operating a business

Gross income

(before deductions and
exclusions)

include income regardless of whether that income is taxable Examples of other income are alimony; child support Social Security,
unemployment and other public benefit payments; pensions; rental income; interest dividends; money collected from lawsuits; royalties; and
gambling and lottery winningsl |f you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

 

 

 

 

 

 

 

 

Gross income from
each source

(before deductions and
exclusions)

0 No
EJ Yes. Fill in the details
Debtor1 ' ` 'Debtorz .r ` l w
Sources of income Gross income from Sources of income
Describe below. each S°WCe Describe below.
(before deductions and
exclusions)
~ tll§lEMP_LDlMENL . ____m
From January 1 of current year until $___M
the date you filed for bankruptcy: -'---------`-~~-~~- 3 3681_00
For last calendar year: $
(January1 to December 31, 2017 )
YYYY
For the calendar year before that:
(Januaryi to December 31, 2016 )
YYYY
Oihcial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

page 2

 

Debtor1 M|CHAEL BRAXTON Case number (irrnmm)

Fiist Name Midd|e Name l_iisl Name

  

List Cer‘tain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
El No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a persona|, family, or household purpose.”
During the 90 days before you died for bankruptcy did you pay any creditor a total of $6,425* or more?

ll No. Go to line 7.

f._.l Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases Hled on or after the date of adjustment

@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
Duririg the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more’?

m No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of SGOO or more and the total amount you paid that
creditor Do not include payments for domestic support obligations such as child support and
alimony Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
4 $ $ m Nlortgage
Creditors Name
m Car

 

Number Street m Credit card

m Loan repayment

 

m Suppliers or vendors

 

 

 

City Slate ZlP Code L_l Other
3 $ 0 l\/lortgage
Creditors Name
Cl car

 

Number Street L;l Credit card

a Loan repayment

 

[.] Supp|iers or vendors

 

 

 

City State ZlP Code m Othel'
$ $ n Nlortgage
Creditor's Name _
m Car

n Credit card

 

Number Slreet
m Loan repayment

 

m Suppliers or vendors
m Other

 

City Stale ZlP Code

 

 

 

Official Form 107 Statement of Financia| Affairs for lndividuals Fi|ing for Bankruptcy page 3

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor 1 M‘CHAEL B RAXTO N Case number (if/mom

Fiist Name Middle Name Last Name

 

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and aiimony.

MNO

[:J Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Slreet
City Slate ZlF‘ Code
$ $

 

insiders Name

 

Number Street

 

 

City State ZlP Code

 

a. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

MNO

i;] Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe include creditors name
|nsider‘s Name $ $
Number Streei
City Siate ZiP Code
s s 3
lnsider’s Name §
Number Sti'eet §
city stare zii> code 1
l
Officiai Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 4 §

CaS€ 18-34282-pCm7 DOC 3 Fi|€d 12/11/18\

 

Debtor 1 N"CHAEL BRAXTON Case number (rfimown)

First Name Middie Name Last Name

 

  

identify Legal Actions, Repossessions, and Forec|osures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits_ paternity actions, support or custody modihcations,
and contract disputes.

MNO

Ci Yes. Fiii in the detaiis.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

case title ;Com Name U sending

z l;] On appeal

§Number Sireet [;l COnC|uded
Case number .

lCity State ZlP Code
Case titie____________________ gmm Name n Pending

l;l On appeal

Number Street L:l Concluded
Case number

city slate ziP code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check ali that apply and fill in the details below.

M No. Goto line 11.
ill Yes. Fiii in the information below

Describe the property Date Vaiue of the property

 

 

Ci'editors Name

 

 

Number Street Expiain what happened

ij Property was repossessed

 

n Property was foreclosed
m Property was garnished

 

city state ziP code i;i Property was attached, seized, or levied

 

 

Describe the property Date Va|ue of the property

 

 

 

 

 

 

$
Craditor’s Name
Number Streel
Expiain what happened
n Property Was repossessed
n Property was foreclosedl
my gate Z|P Code m Property was garnished.
m Property was attached, seized, or ievied.
Oriiciai Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 5

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor 1 NHCHAEL BRAXTON Case number (if)mowni

 

 

Fiist Name Miildie Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

ill Yes. Fiii in the detaiis.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Credilor's Name
Number Street $
Clly Sfal€ ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court~appointed receiver, a custodian, or another official?

m No
i;l Yes

List Gertain Gifts and Contributions

 

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

Cl Yes. i=iii in the deters for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts

 

person to Whom Vou Gave the Gift

 

 

Number Streei

 

City State ZlP Code

Person’s relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per PSFSD“ . ., ,, ,. . . .. the gifts

 

Person to Whom You Gave the Giit

 

 

Number Street

 

Cily Stat@ 7.| P Code

Person’s relationship to you

Oft"iciai Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 6

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor1 iVl|CHAEL BRAXTON

Case number (if/mown)
Fiist Nariiu Middle Name Last Nzinie

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

E.l Yes. Fill in the details for each gift or contribution

Gifts or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed

 

 

Chan‘ty's Name

 

 

Number Street

 

City Siate ZiP Code

 

List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

L`J Yes. l=lll in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred ` 4 , _ . loss lost

include the amountthat insurance has pald, List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

 

 

List Certain Payments or Ti'ansfers

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
l you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

MNo

m Yes. Fill in the details

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid :. _ v made

Number Street $
$

City Siate ZiP Code

Emai| or websito address

Person Who iviade the Paymant, if Not You

thciai Form 107 Statement of Financial Affairs for lndividuals Fi|ing for Bankruptcy page 7

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor 1 M l C HAEL B RAXTON Case number (iflmownl

l-`ilsi Name Mlddie Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Was Paid

 

Number Slreet

 

 

City Slale 7_iP Code

 

Emali or websile address

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

El Yes. Flli in the details

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
P@rson Who \/\las Paid '
Number Street $
$

 

Clty State Z.lP Code

 

18. Within 2 years before you filed for bankruptcy, did you seli, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your propelty).
Do not include gifts and transfers that you have already listed on this statement
w No
El Yes. l=ill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

 

Person Who Recel'ved Transfer

 

Number Street

 

 

Cily Slate ZIP Code

 

 

Person‘s relationship to you

 

 

Person Who Received Transfer

 

Number Slreel

 

 

City State Z|P Code

Person’s relationship to you

Offlciai Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor i M l C HAE |- B RAXTON Case number iirlinown)

Filst Nzinie Midtile Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

El Yes. Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

Part 8: List Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

   

2 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

El Yes. Fiii in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Flnanclal institution
XXXX- a Checking $
m Savings

Number Street
n Money market

 

a Brokerage

 

 

 

g Clty State ZlP Code n other
XXXX- E] checking $
Name of Financial institution
n Savings
Number Street m Money market

cl Brokerage

 

El other

 

City State ZlP Code

21. Do you now havo, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

MNo

El Yes. Fill in the deiaiis.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still

have it?
n No

Name or Financiai institution Name n Yes

Number Street Number Stree¢

City State ZlF Code
city state ziP code
Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 9

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

Debtor 1 MiCHAEL BRAXTON Case number (lrlinawn)

Fiisl Name Middie Name Last Name

:22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

No
El Yes. Fill in the details

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
t cl No
Name of Storage Facility Name . 0 Yes
Number Street Number Street

 

CityState ZlP Code

 

 

City State Zl¥’ Code

 
 

ldentify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
M No
El Yes. Fill in the details
Where is the property? Describe the property Va|ue

 

 

Owner’s Name ? $

 

L Street
Number Street

 

 

 

City State ZlP Code

 

 

City State ZlP Code

m Give Details About Environmental lnformation

 

 

For the purpose of Part 10, the following definitions apply:

et Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the alr, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

z;z Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poiiutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

El Yes. Fiii in the detaiis.

 

Governmental unit ` you know it Date of notice

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street
Clty State ZlP Code
city stare ziP code
Ofncial Form 107 Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy page 10

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtcr 1 M|CHAEL BRAXTON Case number (zfi<nawni

Firsit Name Midd|e Name Last Name

25. Have you notified any governmental unit of any release of hazardous materiai?

MNo

Ei Yes. Fiu in the detaiis.

 

 

 

 

Governmental unit Environmental law, if you know lt Date of notice
: Name of site Governmental unit
Number S"E€l Number Street
City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders.

mNo

Ei Yes. Fiii in the detaiis.
Status of the

 

 

 

 

 

Court or agency Nature of the case ease
Case title
Court Name n Pendlng
n On appeal
Number Street n Concluded
ease number city state ziP code

  

Give Details About Your Business or Gonnections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation
El No. None of the above applies. Go to Part12.
M ¥es. Check ali that apply above and fill in the details below for each business.

Describe the nature of the business Employer identification number
; E|ViPOWEi\/iENT CLiNIC lNC . .

_ Do not mclude Soclal Security number or lTlN.
' Buslness Name

 

 

NON PROFIT SOCiAL SERVlCES
8979 SOUTHEAST DivlSiON Si§ Em= B-Y€QZQ§ ______

Number Street l

 

 

 

Name of accountant or bookkeeper Dates business existed

LORR| BRAXTON
PORTLAND oR 97266 Fr°"‘ -_2008 T° _-2018
Ci¢v , State ZlP Code ,…,. _, ,, ,, ., .. ., ., ,.,. ., §

Describe the nature of the business Employer identification number

Do not include Sociai Security number or lTlN.

 

 

Business Name

 

 

 

iEiN:______~_____________
Number Street " " " ` ' ` " ' ' §
Name of accountant or bookkeeper Dates business existed
From To §
city state ziP code
Ofncia| Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 11

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

Debtor 1 M l CHAEL B RAXTO N Case number (inmawn)

First Name Mrddie Name Last Name

 

 

 

Employer identification number
Do not include Sociai Security number or iTiN,

Describe the nature of the business

 

 

Business Name

 

 

 

:EIN:__-________________.____
Number great Name of accountant or bookkeeper Dates business existed
, 4 l From ____ To

 

City State ZlP Code

 

§ 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
§ institutions, creditors, or other parties.

ita No
i;i Yes. Fill in the details beiow.

Date issued

 

Name iviivi / co / Yva

 

Number Street

 

 

City State ZlP Code

Sign Below

 

 

i have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U,S.C. §§ 152, 1341,1519,3|1d 3571. "
X …i>@~/ x

Signature of Debtor1 Signature of Debtor 2

M,_iaiii;ia_oi§ M__

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Officiai Form 107)?

ij No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fiil out bankruptcy forms?

 

m No
m Yes. Name of person . Attach the Bankruptcy Pet/'t/'on Preparer’s Notice,
Dec/aration, and Signature (Ofi`lciai Form 119).
Ofiicia| Form 107 Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy page 12

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

 

 

Clerk of Court
U.S. Bankruptcy Court

District of Orcgon

In re: Michael Braxton

Dear Clcrk of Court,

l am the executive director of Upsolvc.org. Upsolvc is a national legal aid nonprofit funded by
the Legal Scrviccs Corporation and leading philanthropic foundations We provide free Chaptcr

7 assistance for low-income debtors who need a fresh Start but cannot afford counsel.

I am writing to notify the Court that Upsolve has assisted the above-captioned debtor in
preparing their Chaptcr 7 forms. Upsolve is not the pro Se dcbtor’S attorncy. And because we
have provided our Services pro bono, Upsolve is not a petition preparer under Scction llO of
the Bankruptcy Codc. As a result, Official Form 119 is not required of the debtor and has not

been provided

if you have any additional questions, please do not hesitate to contact me at

jonathan@upsolve.org. Pieasc docket this letter.

Rcspcctfully Submitted,

-»-'~‘ ’ "‘T::~
__`§_§ datum-in . didij
Jonathan Petts

Case 18-34282-pcm7 Doc 3 Filed 12/11/18

 

